Berry, J.
Plaintiffs, being owners of four lots, which they had mortgaged to Trask to secure an indebtedness of $1,500.00, conveyed the same to defendant. What was the consideration of this conveyance was the important question in this case.
The agreement as to the consideration was verbal. The plaintiffs claimed, and adduced testimony tending to show, *44that the consideration was defendant’s agreement to “release them from the mortgage” — to pay the “mortgage debt.” Defendant denied this claim, alleging, and adducing testimony tending to show, that he bought the property, subject to the mortgage, for the sum of $100.00, which he paid to plaintiff Miller. For the purpose of supporting his allegation and testimony, and of attacking those of the plaintiffs, defendant offered to show the value of the property at the time of the conveyance, his purpose being to show that the value was far below the amount of the mortgage debt. The testimony offered for this purpose was rejected. It should have been received in accordance with the rule laid down in Kumler v. Ferguson, 7 Minn. 442, and reiterated in Schwerin v. De Graff, 21 Minn. 354. In the latter case the statement of the principle is, that “where there is no written contract, and the price (agreed) is disputed, any evidence tending to show that the testimony of one party is more reasonable than that of the other is admissible.”
The judgment and the order denying a new trial are accordingly reversed.